Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a method of phasing allelic variants, Group I, (claims 7-9, 11, 14-15, 22-24, 26, 35-36, 61, 63-66, and 68) in the reply filed on 2/24/2021 is acknowledged.

Status of the Claims
Claims 7-9, 11, 14-16, 18, 22-24, 26, 35-36, 61, 63-66 and 68 are pending in the application. Claims 16 and 18 are withdrawn. Claims 7-9, 11, 14-15, 22-24, 26, 35-36, 61, 63-66 and 68 are under examination.


Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	Currently, claim 68 depends from claim 66. Claims 63, 64, and 65 depend from claim 68.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 22-24, 26, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the scope of “absent” is to entail. Are some or all residues “absent” if the product is different from a different “base sequence”, the single molecule DNA template, or are some or all residues “absent” if compared to a single nucleic acid product in “each reaction aliquot”? The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 15 depends from claim 14, so it inherits the deficiencies of the claim.

24 recites the limitation "a SNP" in line 2 twice. It is unclear how there could be two “a SNP”s in the alternative. If two different SNPs are intended to be listed in the claim, there is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 24 recite “a region of chromosome breakage and/or chromosome breakage”. As currently listed, it is unclear how “a region of chromosome breakage” and “chromosome breakage” could be listed in the alternative. What differentiates the scope of “a region of chromosome breakage” from a “chromosome breakage” at a genetic locus in a nucleic acid? Does the “chromosome breakage” also identify the location (region) of a genetic locus?
Claims 23-24 and 26 are rejected because they inherit the deficiencies of claim 22. Claim 26 is also rejected because it inherits the deficiencies of claim 24.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 23 recites the broad recitation at least 20, and the claim also recites at least … “30, 40, 50, 60, 70, 80, 90, 100, 150, 200, 300, 400, or 500 bp in length” which is the narrower statement of the range/limitation. 
Claim 35 recites the broad recitation at least 5, and the claim also recites at least … “10, 20, 30, 40, 50, 60, 70, 80,90, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 500, 550, 600, 650, 700, 750, 800, 850, 900, 950, or 1000 kb” in length which is the narrower statement of the range/limitation. 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires that the polymers comprise a second spacing region different from the first spacing region, but claim 7 already requires that the second spacing region between the first and second genetic loci be different from the first spacing region.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 11, 22-24, 26, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan (Regan et al. (2015) PLoS ONE 10(3):1-15).
	Regarding claims 7 and 8, Regan teaches a method of ascertaining the phase of pairs of DNA sequence variants (phasing allelic variants) (Abstract). Regan teaches the method is used to detect alleles at two different loci (Fig. 1). After PCR, the droplets are positive for one fluorophore (allele 1 or allele 2), both fluorophores (allele 1 and 2), or neither fluorophore (Fig 1). Regan teaches that co-partitioning occurred more often than expected (Fig 1B), and co-partitioning indicated physical linkage of the SNP alleles (page 6, last para; Fig 1C). Regan also 
	Under the broadest reasonable interpretation, the spacing regions can be on the same DNA strand between the loci. The specification appears to support this interpretation, as it states “in the nucleic acid template, there may exist spacer region(s) between the genetic loci of interest.” Regan teaches that ddPCR creates droplets (aliquots), and Regan teaches different spacing regions (Fig 3A; page 9). For all the variant pairs heterozygous in the patients, Regan teaches that they were able to identify both haplotypes (Table 1; page 9, third para). 
For example, Regan teaches the detection of the c.1210-12T[5] repeat expansion polymorphism, 129G>C, and c.350G>A. Therefore, Regan teaches a first genetic loci (129G>C), second genetic loci (c.1210-12T[5]), a first spacing region (129G>C to c.350G>A), and a second spacing region (c.350G>A to c.1210-12T[5]) (page 9 first para, Fig. 3A, Table 1). The first spacing region may be approximately 51 kb, and the second spacing region may be approximately 18 kb (Fig. 3A, Table 1). Therefore, the first and second spacing regions would be different after ddPCR (claims 7 and 9).
Claim 7 recites “wherein at least one second aliquot of the nucleic acid template comprises a different type of nucleic acid template than the first aliquot”. However, this recitation does not further limit the claim as it is not an active step of the method. Nevertheless, Regan teaches that that the first aliquot of nucleic acid template contains no more than one type of nucleic acid, as Regan states “Droplets allow single molecule dilution to be accomplished within individual reaction vessels (wells)” (page 2, 4th full para) and that thousands of droplets are generated (page 2, last para) (claim 8). Regan further teaches that the droplets are positive or negative for the different fluorophores (Fig. 1).’


	Regarding claim 11, Regan teaches it is necessary to distinguish those droplets that are positive for the targeted allele from those that lack the targeted allele. Regan treated the 16 droplet populations (clusters) as four meta-populations (Fig. 4; page 11, second full para). Regan found that this method could identify the four linked species (AB, Ab, aB, and ab) (Fig. 4; page 11, second full para). The fluorescent probes were designed for the A and B alleles (first and second genetic loci). Therefore, Regan teaches determining the haplotype configuration (phasing) of allelic variants on the nucleic acid polymer (PCR product) to phase the allelic variants present on the template (DNA).

	Regarding claim 22, Regan teaches that the first genetic locus can include a SNP (Figure 1, Fig. 3A, Table 1) (e.g.: 129G>C).

	Regarding claim 23, Regan teaches probes, which are 16-22 bp in length and exemplify that a genetic locus comprises a SNP can be at least 20 bp in length (“Table S2. CFTR assays”).

	Regarding claim 24, Regan teaches that the second genetic locus can include a SNP (Figure 1, Fig. 3A, Table 1) (e.g.: 4046G>A).



Regarding claim 26, Regan teaches the detection of the c.1210-12T[5] repeat expansion polymorphism, which is an “example of a compromised haplotype” (page 9 first para, Fig. 3A, Table 1). This repeat expansion is associated with a disorder, as it is present in the CFTR gene of cystic fibrosis patients (Abstract, page 9 first para, Fig. 3A, Table 1) and not present in the control cell line (GM03465) (page 3, “Samples”; Table 1).

	Regarding claim 35, Regan teaches the method of phasing can reliably phase pairs of SNPs in regions spanning 1-40 kb (page 8, para 1) and that chromosomal phase pair variants is effective at genomic distances of 200 kb (page 13, first para). 
	However, Regan does not explicitly state that the first spacing region is at least 5 kb, but the first spacing region may be 5 kb, as the first and second spacing region would fall within the ranges taught by Regan if the first spacing region was at least 5 kbp. 
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the
ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not

MPEP 2144.05.01).
The courts have also found that “where the general conditions of a claim are disclosed in
the prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP
2144.05 II.
Therefore, the claimed range of at least 5 kb merely represents an obvious variant and/or routine optimization of the cited prior art.
	
Regarding claim 36, Regan teaches assaying spacing regions spanning 1-40 kb (page 8, para 1). 
However, Regan does not explicitly teach a second spacing region no more than 10-500 bp. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have a second spacing region in a range less than 500 bp because Regan teaches the extraction of genomic DNA causes chromosomes to fragment into smaller pieces (page 8, para 2). Regan teaches that more molecules were linked at shorter distances (approximately 90% linkage at 1 kb) than longer distances (approximately 8% linkage at 210 kb) (Fig 2b). Therefore, the ordinary artisan would prefer shorter distances to identify the linked molecules with greater accuracy. 
.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan (Regan et al. (2015) PLoS ONE 10(3):1-15) in view of Tewhey (Tewhey et al. (2011) Nat Rev Genetics 12: 215-223).
The teachings of Regan are set forth above, as applied to claims 7-9 and 11.
	Regarding claim 14, Regan teaches using PCR on aqueous droplets (incubating one or more discrete aliquots of a collection) (Figure 1; abstract). Regan teaches that droplets allow for single molecule dilution to be accomplished within individual wells (page 2, fourth full para). Regan also teaches that cis-configured alleles (a first and second sequence element) co-segregate into the same droplets because they are physically linked (Fig 1B). As the first and second sequence element (the alleles) are physically linked within the nucleic acid, there is a sequence element that spaces them apart (Figure 1). Regan teaches that the fluorescence reporters identify the two SNP alleles (page 6, “Drop-Phase measures the co-partitioning of DNA sequences into droplets”). Regan teaches that reagents for amplifying nucleic acids were used, as ddPCR Supermix for Probes was used for the reactions with gDNA, FAM, and HEX fluorescent hydrolysis probes (page 3, first full para). The droplets underwent ddPCR for 40 cycles (conditions). Regan teaches the time conditions sufficient to generate a product nucleic acid within each discrete reaction aliquot because Regan teaches the thermal cycler protocols for the 
	However, Regan does not explicitly teach that the some or all of the residues of the spacing element are absent.
	Tewhey teaches that the relationship between DNA sequence and phenotypes, including disease, can be more fully understood with phase information (Abstract). Tewhey states that “understanding the phenotypic effects of deletions also requires knowledge of how variation is partitioned between chromosomes. An example is the phenomenon of ‘unmasking’ potentially deleterious mutations in one copy of a gene when the homologous copy is deleted” (col. 3, page 217). Therefore, the distribution of variants between homologous chromosomes can affect gene function. Tewhey also teaches that one of the gene homologues carries a deletion, which could produce a different phenotype (Figure 1: Cf, Cd).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Regan (generation of a linked nucleic acid with a first and second sequence element) to generate a linked nucleic acid with a first and second sequence element with absent residues because Tewhey provides the motivation to examine phasing because a partial gene deletion on one chromosome can produce a different phenotype (Fig. 1, Cf).


Regarding claim 22, Regan teaches that the first genetic locus can include a SNP (e.g.: 129G/C) (Figure 1, Fig. 3A, Table 1).



Claims 22, 61, 63-66, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan (Regan et al. (2015) PLoS ONE 10(3):1-15) in view of Kay (Kay et al. (2015) Molecular Therapy: 1-39).
The teachings of Regan are set forth above, as applied to claims 7-9 and 11.
However, Regan does not teach that the first genetic locus comprises a SNP in the gene Huntingtin.
Kay teaches SNPs in the Huntingtin gene (Fig. 1a; Fig. 2). Kay teaches that preferential silencing of the mutant HTT (Huntingtin gene) may yield greater therapeutic benefit than nonspecific suppression (page 4, last para). Kay also teaches that silencing the mutant HTT would require the patient to be heterozygous for target a target allele in cis with the CAG repeat expansion allele (page 5, first para; abstract). Kay found specific polymorphism patterns for HTT among Huntington disease chromosomes (page 7-8, bridging para).


	Regarding claim 68, Kay teaches that Huntington’s Disease is caused by an expanded CAG repeat in exon 1 of the Huntingtin gene (HTT), molecularly defined by more than 35 tandem CAG triplets in one copy of the HTT gene (page 4, first para). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use at least 36 CAG repeats in the Huntingtin gene as a genetic locus because Kay teaches Huntington’s Disease is molecularly defined by having more than 35 CAG repeats.

	Regarding claim 63, Kay teaches that the primary Huntington’s disease haplotype is A1 (48.1%), which is defined by SNP rs362307 (Fig 1(a); page 33: Fig 1(b); page 7-8, bridging para; Fig. 2(b)). A1 is the most common haplotype in Canada (Fig. 2A), Finland, Sweden, and France (Fig. 3; page 34, first para). Kay also teaches that rs362307 is only one of two “priority alleles” in an exon specific to the A1 haplotype (page 18, first full para; Table 2).


	Regarding claim 64, Kay teaches rs2530595 is the only one of the 34 “priority alleles” in an exon specific to the A2 haplotype (page 18, first full para). (Fig. 2(b); Table 2). The A2 haplotype is the second-most common haplotype in Canada, Finland, France (tied), and the most common haplotype in Italy (Figure 3, Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use rs2530595 as the first genetic locus for the method of Regan in view of Kay because Kay teaches that rs2530595 is the only priority allele specific to the A2 haplotype, which Kay teaches is one of the most common haplotypes (page 7-8, bridging para). 

	Regarding claim 65, Kay teaches that rs362331 is one of the “priority alleles” present on the A and B haplogroup (Table 2; page 18, first full para). Kay also teaches rs362331 is the only priority allele located within an exon for the A and B haplogroup (page 7-8, bridging para)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use rs362331 as the first genetic locus for the method of Regan in view of Kay because Kay teaches that rs362331 is the only priority allele within an exon for both the A and B haplogroups (Table 2). The priority alleles in the exons would be preferred for therapeutic allele-specific antisense strategies (page 7-8, bridging para). 



Conclusion
Claims 7-9, 11, 14-15, 22-24, 26, 35-36, 61, 63-66, and 68 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634